Citation Nr: 0805229	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

What evaluation is warranted for chronic maxillary and 
ethmoid sinusitis from October 15, 2003?


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1957 to 
July 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for residuals of 
a deviated nasal septum and assigned a noncompensable rating, 
effective October 15, 2003; and an August 2004 rating 
decision that granted service connection for chronic 
maxillary and ethmoid sinusitis and assigned a noncompensable 
rating, effective October 15, 2003.  The veteran filed 
notices of disagreement with the ratings assigned for these 
disabilities and he was provided with a statement of the case 
in January 2006.  In his February 2006 substantive appeal, 
however, he specified that he was only appealing the 
noncompensable rating for chronic maxillary and ethmoid 
sinusitis.  Therefore, this is the only issue that is 
presently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the veteran responded in April 2006 that he did not 
have further information or evidence to submit in support of 
his claim, he did note on the back of his February 2006 
substantive appeal that he received treatment for his 
sinusitis from a private physician in Absecon, New Jersey.  
There is no indication in the file that the RO attempted to 
obtain these records on the veteran's behalf.  Accordingly, 
efforts should be made to obtain these records.  See 
38 U.S.C.A. § 5103A (West 2002). 

Also, In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), it was held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
 
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in compliance with 
Vazquez-Flores v. Peake (cited to and 
discussed above).  

2.  After obtaining the necessary release 
from the veteran, the RO should obtain 
copies of the complete clinical records 
from Dr. Mauro in Abscecon, New Jersey, 
and any other medical provider, VA or 
otherwise, that pertain to treatment for 
the veteran's service-connected sinusitis.  

3.  Thereafter, the issue of entitlement 
to a higher rating for chronic maxillary 
and ethmoid sinusitis should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

